Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 23 and 31, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims cancelled in the Examiner’s amendment below have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 02/22/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Chirnomas on 08/16/2022.

The application has been amended as follows: 

Cancel claims 17, 18, 21, 28 and 29.

Amend claim 2 as shown in the following mark-up:
2. The method according to claim 1 comprising further 

	Amend claim 14 as follows:
	14. The method according to claim 1, comprising 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Puri et al. (Biotechnol. Biofuels 6 (2013): 107) is the closest prior art of record.  In brief, Puri et al. teach a two-stage hydrolysis method wherein in a lignocellulose material is subject to a first hydrolysis by addition of enzymes, sugar from the first hydrolysis and resulting residual lignocellulosic biomass is further washed, and the washed residual lignocellulosic biomass is subjected to a second hydrolysis driven, at least in part, with enzymes that adhere to the lignocellulosic biomass.  Puri et al., abstract, describe the washing as critical and “allowed reactivation of the pulp-bound enzymes.”
For reasons set forth in the prior rejection, Puri et al. teach the active steps of claim 1 except for performance of enzymatic hydrolysis by more than two aliquot additions of enzymes and lignocellulose biomass.
Puri et al., in Fig. 2 and related text, show the sugar yield from the second hydrolysis performed with no washing (control), with washing, and with washing and addition of beta-glucosidase enzyme (second hydrolysis is after 2 days).  As shown in Fig. 2a, the glucose in the hydrolysate doubles with addition of beta-glucosidase as compared to washing of the residual lignocellulosic biomass only, wherein no significant additional hydrolysis occurs for the control. 
As such, Puri et al. positively teach that additional sugars can be obtain from a second hydrolysis by washing without addition of enzyme (e.g. beta-glucosidase).  However, a critical teaching of Puri et al., abstract, is “Inhibition of enzyme activity could further be alleviated by replenishment of β-glucosidase which was shown to be removed during the wash step.” “Thus it is an essential component in reactivation of the enzyme systems, and if the depletion observed as a result of washing could be replenished an even higher glucan conversion might be achieved. In this experiment β-glucosidase was therefore added as a single enzyme component to the make-up water after the pH 5 wash, at two different concentrations.” Puri et al., page 5, left column.
"It is difficult but necessary that the decisionmaker forget what he or she has been taught . . . about the claimed invention and cast the mind back to the time the invention was made (often as here many years), to occupy the mind of one skilled in the art.” MPEP 2141.01. As taught by Benson et al. and Wayman et al., as reviewed in the last Office Action, aliquot addition over time of enzyme and lignocellulosic material to a hydrolysis reaction is known in the prior art wherein Benson et al. suggest that such aliquot addition can reduce inhibition feedback and reduce overall time needed to reach conversion.  However, it is noted that 1) Benson et al. do not relate to a two-stage hydrolysis, and 2) the affect that performance of aliquot addition in the first hydrolysis will have on the second hydrolysis is unclear.  For example, it is not clear if pulp-bound enzyme will carryover to the second hydrolysis in the same manner or if any time savings for the first hydrolysis will be countered by increased time for the second hydrolysis.  Further, Puri et al. teach that the benefits of addition of beta-glucosidase enzyme to the second fermentation outweigh the cost of enzyme addition such that an ordinarily skilled artisan at the time of filing seeking to further improve the methods of Puri et al. (by performing the first hydrolysis by aliquot addition or otherwise) would not have been reasonable motivated to omit the addition of beta-glucosidase as required by claim 1.
It is noted that additional references teach the re-use of substrate-bound enzymes to perform further hydrolysis.  Jin et al. (U.S. 2014/0227757 A1), abstract, teach processing of lignocellulose wherein enzyme is recycled but is assisted by a reduced additional enzyme loading. See Fig. 3. Restina et al. (U.S. 2016/0244788 A1), Fig. 10, teach performance of an additional second hydrolysis of lignocellulose biomass wherein additional enzymes are added to the second hydrolysis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652